

116 S1684 IS: No Leniency for Terrorists Act of 2019
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1684IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Cotton (for himself and Mr. Shelby) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prevent prisoners who have been convicted of terrorism related offenses from being eligible for
 early release, and for other purposes.1.Short titleThis Act may be cited as the No Leniency for Terrorists Act of 2019.2.Early release exception(a)In generalSection 3624(b) of title 18, United States Code, is amended—(1)in paragraph (1)—(A)by striking Subject to paragraph (2) each place it appears and inserting Subject to paragraphs (2) and (5) ; and(B)by striking year and inserting year,; and(2)by adding at the end the following:(5)A prisoner may not receive credit toward service of the prisoner’s sentence for a crime under—(A)chapter 113B of this title; or(B)section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) resulting from conspiring with, providing material support or resources to, supplying services to, or otherwise aiding a foreign terrorist organization designated under section 219 of the Immigration and Nationality Act of 1965 (8 U.S.C. 1189)..(b)ApplicabilityThis Act and the amendments made by this Act shall apply with respect to each prisoner in the custody of the Bureau of Prisons on or after the date of enactment of this Act.